231 Ga. 664 (1974)
203 S.E.2d 535
JACKSON
v.
STATE.
28342.
Supreme Court of Georgia.
Submitted January 22, 1974.
Decided February 6, 1974.
Archie L. Gleason, for appellant.
Richard E. Allen, District Attorney, J. Bacheller Flythe, Arthur K. Bolton, Attorney General, Courtney Wilder Stanton, David L. G. King, Jr., Assistant Attorneys General, for appellee.
UNDERCOFLER, Justice.
Willie James Jackson, alias Willie James Cooper, was indicted and convicted of the offense of rape. He was sentenced to serve 20 years in prison. The appeal is from this *665 judgment. Held:
1. The appellant contends that his motion for new trial should have been granted because the verdict was contrary to the evidence and without evidence to support it. We have carefully reviewed the evidence in this case and it amply supports the verdict.
2. The appellant was sworn as a witness in his own behalf. He complains that on cross examination evidence of his character was injected into the case as a result of his answers.
In our opinion the response of the appellant to the question on cross examination was not limited to the question asked but he volunteered the complained of evidence of his character. Under these circumstances, this court will not reverse the conviction. Compare Brand v. Wofford, 230 Ga. 750 (8) (199 SE2d 231).
3. The appellant contends that the court erred in allowing his clothing to be introduced into evidence over objection.
The clothing was admissible for consideration by the jury because it contained the same kind of "dark cold, black dirt" mud as the victim's clothing which had previously been introduced in evidence.
4. The appellant contends it was error for the trial court to allow an officer to testify that he took the appellant, then a suspect, to the hospital to be viewed by the victim. He contends that before the officer could testify to these facts it must first be shown that the appellant was advised of his constitutional rights under Miranda v. Arizona, 384 U. S. 436 (86 SC 1602, 16 LE2d 694, 10 ALR3d 974). The officer in this case testified that the appellant made no statement or confession involving the incident. Since no statement or confession was involved, the Miranda rule was not applicable. Evans v. State, 228 Ga. 867 (1) (188 SE2d 861). There is no merit in this contention.
Judgment affirmed. All the Justices concur.